Citation Nr: 1535952	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973 and from July 1976 to July 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim. 

In December 2010, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.

In March 2011 and August 2014, the Board remanded the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran claims that service connection is warranted for a left knee disability.  He maintains that he injured his left knee in service playing sports while stationed in Guam between November 1976 and 1978.  He maintains that he underwent an arthrogram in 1977 for his left knee.  

Review of the claims file reflects that a 1971 arthrogram of the right knee is of record and two treatment records from Guam dated in November 1976 and December 1976 are also of record.  The record also contains numerous requests for the Veteran's records from the U.S. Naval Hospital in Guam and Balboa Naval Hospital in San Diego from 1971 and from June 1977 to August 1977, as well as a request for such records dated between November 2008 and June 2009.  Some of the requests have hand written notes that these are not the appropriate dates that need to be requested.  Those records requests yielded a negative response and in October 2011 a formal finding regarding the unavailability of the Veteran's inpatient records from Guam Naval Hospital and Balboa Naval Hospital was made.  Additionally, the Veteran's claim has been previously remanded by the Board to obtain these records from the U.S. Naval Hospital in Guam, to include requesting that the Veteran submit them himself.  However, importantly, the evidence of record shows that the RO/AMC never requested these records for the proper time period, which would include most of 1977 and 1978.  Moreover, despite at least one records request being for outpatient records, the October 2011 formal finding of unavailability of such records only covers inpatient records.  The Veteran was informed, in a July 2012 letter that VA was unable to obtain hospital records from Balboa Hospital or any inpatient records.  The letter also informed the Veteran that a negative response was received from the National Personnel Records Center.  However, a hand written note on the letter indicates, "still have not received a reply from NPRC concerning request should not have been done."  Finally, in an April 2015 statement, the Veteran requested help in obtaining his records from Guam from 1976 to 1978, and argued that the duty to assist provided to him in order to obtain these records was inadequate.  As such, a remand is required in order to request the inpatient and outpatient records for the appropriate time periods.  38 U.S.C.A. § 5103A(c) (West 2015).

In light of the circumstances, the Board also finds that it would be helpful if the Veteran's service personnel records (which would show the dates the Veteran served in Guam) were obtained on remand as well.  Therefore, on remand the Veteran's service personnel records should be obtained.

The record also contains an April 2011 VA examination report, which notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, it is unclear what disabilities form the basis of the award.  A review of the claims file shows that neither the SSA decision nor the records on which the decision was based is in the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Although it is unclear what disability or disabilities the SSA disability decision was based on, the SSA records could possibly impact the Veteran's service connection claim; therefore, the Board concludes that the RO/AMC should attempt to obtain a copy of the SSA decision and any medical records upon which that decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, at the Board hearing the Veteran indicated that he had several buddies who knew of his involvement in sports activities in service and of his injuries.  The undersigned informed him that submitting buddy statements from friends who witnessed him injure his left knee would be helpful to his claim.  The Veteran indicated that he would do this and requested additional time in which to submit such statements.  Consequently, the undersigned agreed to hold the record open for 60 days for this purpose.  Subsequently, in an October 2014 report of general information, the Veteran appears to have requested information regarding whether the buddy statements he submitted were of record.  He was instructed that multiple documents were being scanned in to the record and it was noted that he would call back.  A review of the claims file reflects that no buddy statements are of record.  However, the Veteran has not been informed that this evidence he indicates he submitted is not in the claims file.  As such, on remand, the Veteran should be informed of this and be given the opportunity to resubmit such buddy statements.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that no buddy statements are of record and that he should submit such statements if he wishes for them to be considered.

2.  Obtain and associate with the claims file the SSA disability benefits decision, to include the medical records on which that decision was based.  The RO should document all attempts to obtain these records.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

2.  Obtain a complete copy of the Veteran's service personnel record and associate it with the claims file.

3.  Contact all appropriate sources and request all inpatient and outpatient treatment records for the Veteran from the United States Naval Hospital in Guam, dating from January 1977 to July 1978. 

If any identified records are not obtainable (or none exist), the record must be clearly documented and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence.

4.  When the development requested has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




